NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             In re the Marriage of:

        TAMARA K. BEASLEY-RODRIGUEZ, Petitioner/Appellant,

                                        v.-

            FRANCISCO J. RODRIGUEZ, Respondent/Appellee.

                             No. 1 CA-CV 13-0469
                              FILED 09-25-2014


           Appeal from the Superior Court in Maricopa County
                          No. FN2012-003373
               The Honorable Thomas L. LeClaire, Judge

    AFFIRMED IN PART; VACATED AND REMANDED IN PART


                                   COUNSEL

Steven D. Keist P.C., Glendale
By Steven D. Keist
Counsel for Petitioner/Appellant

Vescio Law Firm P.C., Glendale
By Theresa L. Seifert
Counsel for Respondent/Appellee
                 BEASLEY-RODRIGUEZ v. RODRIGUEZ
                        Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Andrew W. Gould and Judge Samuel A. Thumma joined.


D O W N I E, Judge:

¶1            Tamara K. Beasley (“Wife”) appeals certain orders included
in a decree of dissolution. For the following reasons, we affirm in part and
vacate and remand in part.

                 FACTS AND PROCEDURAL HISTORY1

¶2           Wife and Francisco J. Rodriguez (“Husband”) married in
1988. In 1994, they purchased a home. Wife moved out of the home in
August 2004. Husband continued to reside there and made mortgage and
property tax payments.

¶3          In 2002, Wife inherited an interest in residential real property
from her grandmother. Community funds were used to improve that
property, though the parties disagreed about the cost of those
improvements.

¶4           After a trial, the court awarded the marital residence to
Husband, with no offsetting distribution or equalization payment to Wife.
The court also awarded Husband $6165 as his share of community
contributions made to improve Wife’s separate real property. Wife timely
appealed, challenging both of these rulings. We have jurisdiction pursuant
to Arizona Revised Statutes (“A.R.S.”) section 12-2101(A)(1).

                               DISCUSSION

¶5           The family court has broad discretion in dividing community
property, with the goal of achieving an equitable division. Boncoskey v.

1      Husband contends we should strike a portion of Wife’s statement of
facts as not supported by proper citations to the record, as required by
ARCAP 13(a)(4). We disregard those portions of the statement of facts not
properly supported and rely on our own review of the record for the
pertinent facts. See State Farm Mut. Auto. Ins. Co. v. Arrington, 192 Ariz. 255,
257 n.1, 963 P.2d 334, 336 n.1 (App. 1998).


                                       2
                 BEASLEY-RODRIGUEZ v. RODRIGUEZ
                        Decision of the Court

Boncoskey, 216 Ariz. 448, 451, ¶ 13, 167 P.3d 705, 708 (App. 2007). We will
not disturb the apportionment of community property absent an abuse of
discretion. Id. We consider the evidence in the light most favorable to
upholding the family court’s ruling and will affirm the ruling if evidence
reasonably supports it. Kohler v. Kohler, 211 Ariz. 106, 107, ¶ 2, 118 P.3d 621,
622 (App. 2005).

I.     The Marital Residence

¶6            The family court is required to “divide the community, joint
tenancy and other property held in common equitably, though not
necessarily in kind.” A.R.S. § 25–318(A). “In most cases, dividing jointly
held property substantially equally will be the most equitable unless there
exists a sound reason to divide the property otherwise.” In re Marriage of
Inboden, 223 Ariz. 542, 544, ¶ 6, 225 P.3d 599, 601 (App. 2010). However, a
court “has broad discretion in determining what allocation of property . . .
is equitable under the circumstances,” and “courts might reach different
conclusions without abusing their discretion.” Id. at ¶ 7.

¶7            In awarding the marital residence to Husband, the family
court stated:

       Given the specific facts of this case, it would be inequitable for
       Wife to reap the benefits of Husband’s continued efforts
       toward the community’s obligations by timely paying the
       mortgage payments and the real estate taxes when Wife did
       not contribute, either financial or otherwise, in accumulating
       this community asset since August 2004. Therefore Wife’s
       share of the equity in the marital residence should be reduced
       by Wife’s share of the mortgage payments ($25,056.00) and
       the taxes ($4,000.00) for a total reduction of $29,056.00.
       Because Wife’s share of equity is less than the reduction, Wife
       has no equity interest in the house to be distributed to her.

¶8             This ruling appears to misapprehend the source of the funds
Husband used to pay the mortgage and taxes. Although the parties lived
separately during the time in question, neither petitioned for legal
separation, and the income they earned during this time period was
community property. See A.R.S. § 25-213(B). Moreover, the “dollar for
dollar” calculation fails to take into account the fact that Husband received
significant tax benefits from the mortgage and real estate tax payments he
made. Tax returns of record reflect that Husband filed individually,
claiming deductions for both mortgage interest and property taxes on the



                                       3
                  BEASLEY-RODRIGUEZ v. RODRIGUEZ
                         Decision of the Court

home.2 He also claimed deductions for using the home in connection with
his business. Wife received none of these tax benefits, and it is inequitable
to impose full pre-tax amounts on her when Husband’s net contributions
were substantially less. Additionally, Husband testified he used funds
from a retirement account to pay expenses during the parties’ separation.
To the extent he used funds from a community account to make mortgage
and tax payments (a point Husband appears to concede), he decreased the
balance of that account that was otherwise subject to division at the time of
dissolution. Finally, even Husband conceded that Wife was entitled to some
equity in the home. In a post-trial filing, he stated:

       [A] substantially equal distribution of the equity in the marital
       residence would be inequitable. Husband acknowledged at
       trial that Wife should receive a portion of the equity on the marital
       residence based on the time that she lived there as part of the
       community. (Emphasis added).

¶9           Under these circumstances, the family court erred by not
awarding Wife any interest in the marital residence or an offsetting
equalization payment. We therefore vacate the award of the residence to
Husband and remand with instructions to make an equitable distribution
of that community asset. Although we do not foreclose the possibility that
something other than an equal distribution may be appropriate on
equitable grounds, the stated bases for denying Wife any interest in the
house are not supported here.

¶10            We find no abuse of discretion, however, in the court’s
valuation of the house. “[T]he selection of a valuation date rests within the
wide discretion of the trial court and will be tested on review by the fairness
of the result.” Sample v. Sample, 152 Ariz. 239, 242-43, 731 P.2d 604, 607-08
(App. 1986). The valuation of a community asset will be sustained if
supported by reasonable evidence. See Johnson v. Johnson, 131 Ariz. 38, 46,
638 P.2d 705, 713 (1981) (upholding trial court’s valuation of family
residence as supported by reasonable evidence). It is the trial court’s role
to weigh the evidence and determine the credibility of witnesses. Imperial



2      The tax returns also belie Husband’s trial testimony that he paid real
estate taxes of $1200-$1300 each year. Furthermore, the record suggests
these taxes were part of Husband’s mortgage payment, which included a
monthly escrow amount of $108.14. Husband’s affidavit of financial
information lists no real estate taxes, notwithstanding a line entry eliciting
such information.


                                        4
                  BEASLEY-RODRIGUEZ v. RODRIGUEZ
                         Decision of the Court

Litho/Graphics v. M.J. Enters., 152 Ariz. 68, 72, 730 P.2d 245, 249 (App. 1986).
We do not reweigh conflicting evidence on appeal. Id.

¶11           The parties offered conflicting estimates of the house’s value.
Husband testified it was worth approximately $82,000. In a proposed
resolution statement, Wife estimated the value at $80,000. In her pretrial
statement, she set the value at $109,920, based on an online search
performed in February 2013. That search was introduced into evidence.
Wife testified the residence was worth $150,000, but the court deemed this
testimony “not credible.” Neither party obtained a formal appraisal.

¶12           Relying on the online search, the court ruled the house had a
fair market value of $90,000. It valued the residence as of August 2012,
when the dissolution petition was filed. Although the online search
occurred six months later, the second page of the search provides a graph
estimating the value of the property over time. The court extrapolated from
this graph the value of the house as of August 2012.

¶13           We find no abuse of discretion in selecting the valuation date
for the marital residence.3 Additionally, evidence of record supports a fair
market value of $90,000.

II.    Contributions to Wife’s Separate Real Property

¶14           When a marital community advances funds to improve the
separate property of one spouse, the other spouse has a claim for
reimbursement of one-half of the amount so contributed. Kingsbery v.
Kingsbery, 93 Ariz. 217, 225, 379 P.2d 893, 898 (1963); In re Marriage of Flower,
223 Ariz. 531, 538, ¶ 27, 225 P.3d 588, 595 (App. 2010). It is incumbent on
the party claiming reimbursement to offer evidence about the cost of such
community contributions. See Reed v. Reed, 82 Ariz. 168, 172, 309 P.2d 790,
793 (1957).

¶15          The parties agree the community paid for improvements to
Wife’s separate real property, though they disagree about the amount
expended. Wife suggested the community contributed roughly $1400.
Husband testified the community spent “[w]ell over $25,000” for
improvements such as a block wall, gates, re-tiling floors, an air



3      Wife acknowledges that mortgage payments after the dissolution
petition was served were made with Husband’s separate property. See
A.R.S. § 25-211(A)(2).


                                       5
                 BEASLEY-RODRIGUEZ v. RODRIGUEZ
                        Decision of the Court

conditioner, kitchen countertops and cabinets, and refurbishing bathrooms.
No documentary evidence was offered to support either party’s estimate.

¶16           Stating that the “difference [in the parties’ estimates] is
$24,660.00,” the court divided the difference and determined the
community’s contribution to be $12,330.00.4 The court awarded Husband
one-half of that amount, or $6165.

¶17            Based on the limited and conflicting evidence the parties
offered regarding community contributions to Wife’s separate property, we
cannot say the court’s award was unsupported by any evidence. See
Biddulph v. Biddulph, 147 Ariz. 571, 573-74, 711 P.2d 1244, 1246-47 (App.
1985) (holding that where husband presented no evidence regarding his
potential tax liability, he could not claim the fault lay with the trial court).

                               CONCLUSION

¶18          We vacate the award of the marital residence to Husband and
remand with instructions to award Wife an equitable share of the house.
We affirm the remaining provisions of the dissolution decree. Husband
and Wife both request attorneys’ fees incurred on appeal pursuant to A.R.S.
§ 25-324. After considering the reasonableness of the parties’ positions on
appeal and the relatively dated financial information in the record, we deny
both requests. Wife, however, is entitled to recover her taxable costs on
appeal upon compliance with ARCAP 21.




                                  :gsh




4      The court explains how it calculated the reimbursement amount at
the end of the first full paragraph on page three of the decree. We presume
the court intended to place this explanation at the end of the paragraph
addressing community contributions to Wife’s separate property.


                                         6